UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/12/2020
                                                                       :
YANA IVANOV                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-03422 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
BUILDERDOME, INC. ET AL,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

         ORDERED that the parties shall submit a single letter to the Court updating the Court on
the status of the case no later than February 26, 2020. Pursuant to Paragraph 1(A) of the Court’s
Individual Practices in Civil Cases (available at https://www.nysd.uscourts.gov/hon-lewis-j-
liman.), parties should file the letter on ECF and should not submit courtesy copies. The status
letter should address the following subjects:

        1. A brief statement of the nature of the case and the principal defenses thereto;

        2. A statement of all existing deadlines, due dates, and/or cut-off dates;

        3. A brief description of any motions which have been made and decided and a
           confirmation that there are no pending motions and no pending appeals;

        4. A statement describing the status of any discovery in the case;

        5. A statement describing the status of any settlement discussions.

        IT IS FURTHER ORDERED that the status conference previously set for April 8, 2020
at 9:45 a.m. shall proceed on that date and at that time in Courtroom 15C of the U.S. District
Court for the Southern District of New York, 500 Pearl Street, New York, New York.

         In advance of the conference and no later than March 25, 2020, any party intending to
move for summary judgment shall file on ECF a letter, not to exceed three pages in length,
setting forth the basis for the anticipated summary judgment motion, including the legal
standards and elements governing the claims at issue. Any party intending to oppose that motion
shall file on ECF a letter, not to exceed three pages in length, setting forth anticipated arguments
in opposition by April 1, 2020. The content and timing for any anticipated motions for summary
judgment will be discussed at the April 8, 2020 status conference.


Dated: February 12, 2020                        __________________________________
       New York, New York                                  LEWIS J. LIMAN
                                                       United States District Judge
